Mr. Justice Magruder delivered the opinion of the Court r This is an action on a fire insurance policy brought by appellee against the appellant company in the Circuit Court of Madison County. The cause was tried in the court below before the judge without a jury by agreement of parties, and resulted in a judgment in favor of the plaintiff, which has been affirmed by the Appellate Court. The property insured was a cotton mill, known as the “Kelleyville Works,” situated in Delaware County, Pennsylvania. The fire occurred on the 24th day of August, A. D. 1888. The policy was executed at the city of Alton in this State on December 6, 1887, and insures the property for one year. The only question in the case relates to the construction of one of the clauses in the policy. Only those provisions of the policy, which it is necessary "to consider in order to determine the question presented, will be quoted. The first provision is the following: “No. 101,566. $3000.00 “The Illinois Mutual Insurance Company of Alton, Illinois, in consideration of $30.00, the representations of the assured and of the agreements and conditions herein contained, hereby insures Sellers Hoffman against loss or damage by fire to the amount of $3000.00 on the following property towit: as per printed form hereto attached”: Here follows ,a list of twenty one items, describing the buildings, machinery and stock of the cotton-mill Works, and giving twenty one separate sums in dollars and cents as the respective valuations of the different buildings and of the machinery and stock therein, said sums amounting in the aggregate to $90,000.00. Coun•sel for appellant admit in their brief, that the figures in each item represent the value of the property described in that item, and that the aggregate value of all the property insured, as shown by the schedule, was $90,000.00. The second provision is as follows: “It is understood and agreed that the Illinois Mutual Insurance Company of Alton, Illinois, covers, under their policy No. 101,566, to which this ■specification is attached and made a part hereof, ^0- part of ■each of the above named sums, amounting in the aggregate to $3000.00.” The third provision is as follows: “This company shall not be liable for a greater proportion of any loss sustained by the assured upon any property described in this policy, than the •sum hereby insured thereon bears to the whole sum insured thereon, whether such other insurance be by policies, specific •or otherwise, or whether prior or subsequent to this insurance, •or whether such other insurance be valid or not, and without reference to the solvency of other insurance companies. ” The policy gives the assured the privilege of making “other insurance without notice until required.” After the fire the total amount of insurance upon the property was $60,000.00. This insurance was carried by twenty nine companies, includ"ing appellant, in policies whose amounts ranged from $1000.00 "to $5000.00. Whether any of the other policies, besides the •one sued upon in this case, contained any such provision as the second one above quoted, does not appear from the evidence. The total loss resulting from the fire, as appears from the estimate of the adjusters, was $51,000.00. The court rendered judgment in favor of the plaintiff for $2550.00 with interest. Appellant claims that it was only liable for gL- of the total amount of the loss, that is to say, for $1700.00. The policy nowhere says in express terms that the liability of appellant shall be limited to one-thirtieth of the loss, nor can said second provision be fairly construed to have . any such meaning. Unquestionably, by the first provision, the company insured the property to the amount of $3000.00. This amount is the one thirtieth part of the total valuation of all the property insured, towit: $90,000.00. ' The second provision was only intended to divide and apportion the $3000.00, so that each separate item or part of the whole property should be insured' to the extent of one thirtieth of the valuation placed upon such item or part in the schedule. For instance, the first item of the schedule is: “stone building marked A” valued at $10,-000.00; the amount of insurance upon this stone building is $333.33¿. The ninth item in the schedule is: “machinery * * * contained in building marked A” valued at $39,000.00; the amount of insurance upon this machinery is $1300.00, or -gl¡y of $39,000.00. The intention of the second provision was evidently to prevent the policy from being a “blanket” policy covering any and all items to its full amount. If the building marked “A” had been the only part of the whole property that had been destroyed, and if its destruction had been total, then the liability of the company would have been limited to $333.33^-, although the value of the building exceeds the total amount of all the insurance upon the whole property. By the third provision above quoted the company is liable for such “proportion of any loss sustained by the assured upon any property described in this policy” as “the sum hereby insured bears to the whole sum insured thereon. ” Hence, the appellant company is liable for such proportion of the total loss, amounting to $51,000.00, as the sum of $3000.00 bears to the whole amount of the insurance, towit: $60,000.00. $3000.00 being of $60,000.00, the liability of appellant is -^5 of $51,000.00, or $2550.00. As before stated, the trial court found the said sum of $2550.00 to be the amount which the appellant should pay, and we think it found correctly. The judgments of the Appellate and Circuit Courts are affirmed. Judgment affirmed.